Examiner’s Statement of Reasons for Allowance
Applicant’s arguments are persuasive. The subject matter of independent claim(s) in the amendment submitted on 10/13/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 2, 18 and 19, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of first and second resilient members at a proximal end of the elongate body, the first and second resilient members being configured to apply a radially inward force to the syringe to restrict axial movement of the syringe after the syringe has been loaded into the syringe carrier, as recited in claim 2; means for restricting axial movement of the syringe after the syringe has been loaded into the syringe carrier, the means being located at a proximal end of the elongate body, as recited in claim 18; or the feature of a clamp configured to apply a radially inward force to the syringe to restrict axial movement of the syringe after the syringe has been loaded into the syringe carrier, as recited in claim 19, in combination with the other elements recited in the independent claim(s)
The closest relevant art is: U.S. Publication No. 2012/0053528 to Bollenbach et al., which discloses a syringe carrier (product container holder 110) comprising: an elongate body (see Figs. 1a-1c) comprising one or more projections (one or more engaging members 115) extending radially inward (paragraph 57) from a distal end of the elongate body (distal end of the product container holder 110 is the end with securing means 112, see Figs. 1a-1c and paragraph 57), the distal end of the elongate body being configured to flex radially outward as a rigid needle shield (needle protecting sleeve 121) of a syringe (product container 120) is slid distally along the one or more projections (one or more engaging members 115) as the syringe (product container 120) is loaded into the syringe carrier (product container holder 110), the distal end of the elongate body being configured to rebound radially inward when a proximal end of the rigid needle shield (needle protecting sleeve 121) has moved distal to the one or more projections (one or more engaging members 115) (paragraph 61), and the one or more projections (one or more engaging members 115) being configured to be disposed in a gap between a barrel of the syringe and the rigid needle shield (needle protecting sleeve 121) when the proximal end of the rigid needle shield (needle protecting sleeve 121) has moved distal to the one or more projections (one or more engaging members 115) (paragraph 61), but Bollenbach et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783